Citation Nr: 1217892	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-04 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen the previously denied claim of entitlement to service connection for fibromyalgia.

2.  Whether new and material evidence has been obtained to reopen the previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, and anxiety.

4.  Entitlement to service connection for kidney problems, claimed as renal cysts, to include as secondary to herbicide exposure. 

5.  Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.  

6.  Entitlement to service connection for thrombocytopenia and leukopenia, to include as secondary to herbicide exposure. 

7.  Entitlement to service connection for sebaceous cysts, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966, with honorable service in the Republic of Vietnam from August 1965 to January 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal. 

This matter was initially before the Board in December 2009, at which time it was remanded for additional evidentiary development.  It has returned to the Board and is again ready for appellate action.

The Veteran and his wife appeared and gave personal testimony before the Board in August 2009.  A transcript of the hearing is of record.

The Acting Veterans Law Judge that had presided over his August 2009 hearing, however, and that authored that December 2009 remand of his claims, is no longer employed by the Board, since having retired.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Consequently, in a letter dated April 7, 2011, the Veteran was notified of that Judge's retirement and of the consequent options, including the right to have another hearing before a different Judge that will ultimately decide the appeal.  In his April 18, 2011, response, the Veteran indicated he did not want another hearing before another Veterans Law Judge.  

In a recent rating decision dated in December 2010, the RO denied a claim for service connection for ischemic heart disease.  However, he did not perfect an appeal of that claim by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2011).  Therefore, it is not before the Board.

In an April 2001 claim, the Veteran specifically requested service connection for kidney problems as due to exposure to Agent Orange.  In a November 2001 rating decision, the RO denied service connection for kidney problems based in part on the fact that available records did not confirm that the Veteran served in Vietnam or that he was exposed to Agent Orange during service.  Thereafter, the RO received information from the National Personnel Records Center (NPRC) in July 2004 and service personnel records were received in June 2007 which showed that the Veteran had requisite service in the Republic of Vietnam.  Thus, the correct posture of this case is a reconsideration of a decision on a claim for benefits based on newly discovered service records received after the initial decision on the claim.  See 38 C.F.R. § 3.156(c) (2010) (providing that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim).  

In the June 2010 VA skin examination report the examiner diagnosed the Veteran with solar damage to the skin and concluded that the "solar damage would certainly have been contributed to by [the Veteran's] service."  The examiner also identified that the Veteran had multiple neurofibromas.  A November 2001 rating decision previously denied service connection for "skin cancers, including rash on chest and hands" which was issued in response to a claim filed in 2001 wherein the Veteran's complaints included sunburns.  In a November 2004 rating decision, the RO declined to reopen the claim.  The current sebaceous cysts claim (underlying facts/disability) is separate and distinct from the prior skin claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  Accordingly, the solar damage to the skin and neurofibroma issue is referred to the RO for appropriate action.  

The issues of entitlement to service connection for kidney problems, claimed as renal cysts, peripheral neuropathy, thrombocytopenia and leucopenia, and sebaceous cysts are addressed in the REMAND portion of the decision below and are REMANDED to the RO in Washington, DC.


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied service connection for fibromyalgia and PTSD.  

2.  The additional evidence received since the November 2001 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for fibromyalgia.

3.  The additional evidence received since the November 2001 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

4.  The preponderance of the competent and credible evidence is against a finding that the Veteran has PTSD or that any current psychiatric disorder other than PTSD is due to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied service connection for fibromyalgia and PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011). 

2.  Evidence received since the November 2001 rating decision denying service connection for fibromyalgia is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  Evidence received since the November 2001 rating decision denying service connection for PTSD is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The criteria for the establishment of service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The U.S. Court of Appeals for Veterans Claims (Court) also has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not aid a Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

The Veteran was provided with VCAA notice in June 2006 and May 2010 letters with regard to his claims for service connection.  These letters informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  The June 2006 letter also provided the proper preadjudication notice in accordance with Pelegrini. 

The remaining elements of proper Dingess notice also were provided in the preadjudication June 2006 letter, as well as the post-adjudication May 2010 letter. 

As for the claims to reopen previously and finally denied claims at issue here, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The preadjudication notice dated in June 2006, as well as the post-adjudication notice dated in May 2010, advised the Veteran of the need to submit new and material evidence to reopen his claims and the bases for the prior denials (notwithstanding the RO's subsequent erroneous reference to the old definition for new and material evidence in the August 2010 supplemental statement of the case).  See Kent, supra.  Thus, VA has complied with the notice requirements pursuant to the VCAA and the Veteran is not prejudiced by a decision on the claim at this time.

Additionally, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the claims decided herein.  Available service treatment records, service personnel records, and VA and private treatment records have been obtained. 

The Veteran has not completed any additional authorization forms to allow VA to obtain any other private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted. See 38 C.F.R. § 3.159(c)(1). 

Pursuant to the December 2009 Board remand, VA examinations were ordered prior to reopening the claim which the Board was not required to do.  38 C.F.R. § 3.159(c)(4)(iii) (2011) (noting that the duty to provide a medical examination or obtain a medical opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured).  The June 2010 VA fibromyalgia examination report does not reflect that the examiner reviewed the claims file as instructed in the Board's December 2009 Remand.  The Board, however, finds that the Veteran was not harmed by the error.  The claims file is not a "magical or talismanic set of documents" and the absence of claims file review does not categorically exclude the possibility that the examiner is nevertheless informed of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 303 (2008).  Here, the examiner was 'informed of the relevant facts.'  The examiner's description of the medical history of the Veteran's disability is consistent with the medical history of the disability described throughout the claims file.  The examiner also obtained a history of the disability from the Veteran and examined him.  There is no dispute that the Veteran has the claimed disability; rather, the issue for consideration is whether the claimed disability is attributable to herbicide exposure which the examiner addressed in her professional opinion.   Moreover, normally where the Board declines to reopen a claim, the issue of the adequacy of the new medical examination is moot because a readjudication of the merits of the appellant's claim is barred by statute.  See Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007) (distinguishing the instant case from Barr v. Nicholson, 21 Vet. App. 303 (2007)).  As for the reopened psychiatric claim, the Board finds that the June 2010 PTSD examination report is adequate as the opinion provided is based on a review of the claims file, procurement of information from the Veteran, examination of the Veteran, and administration of indicated tests, and the medical conclusion is supported with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As neither the Veteran nor his attorney has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of the matters decided herein.

II.  New and Material Evidence

In a November 2001 rating decision, the RO denied service connection for fibromyalgia and PTSD.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

The Veteran's petition to reopen previously denied claims for service connection was received in May 2006.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  Also, the Board notes that the Veteran for the first time specifically advanced the theory that his fibromyalgia might be due to Agent Orange.  This new theory of entitlement, however, does not constitute a new claim or negate the finality of the prior decision denying this claim, albeit on other grounds.  See Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Fibromyalgia

In its November 2001 rating decision, the RO denied service connection for fibromyalgia because there was no evidence that this disability was incurred in, or caused by, service.  The RO did not dispute the Veteran's contention that he was currently diagnosed with fibromyalgia.

Upon reviewing the evidence received since the November 2011 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has not been received.  Specifically, a recent VA examiner in June 2010 provided an unfavorable opinion with regard to the relationship between the Veteran's fibromyalgia and his military service, the lack of which was the basis for the prior denial.  The June 2010 examiner opined that it was less likely as not that the Veteran's fibromyalgia was caused by or a result of agent orange exposure or herbicide exposure.  The examiner maintained that the etiology of fibromyalgia was not known and there was no literature available supporting that agent orange could cause fibromyalgia.  Thus, the June 2010 opinion does not provide a reasonable possibility of substantiating the claim.  VA treatment records since added to the record are cumulative of the established fact that the Veteran has fibromyalgia (which previously was substantiated by lay evidence and now substantiated by medical evidence, including evidence in constructive possession of the VA.)  In addition, the Veteran's general assertions that he believes his disability is related to an incident of his military service are cumulative and redundant of prior assertions that his disability is service connected.  The lay evidence is not new.  

Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the claim.  Moreover, the evidence does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board must find that new and material evidence has not been received to reopen the claim for service connection for.

B.  PTSD

In its November 2001 rating decision, the RO denied service connection for PTSD because there was no evidence of a diagnosis of PTSD or that a stressful event had occurred during service.    

Upon reviewing the evidence received since the November 2011 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, VA treatment records dated in February 2006, May 2006, and July 2006 note assessments of PTSD, the lack of which was one basis for the prior denial.  

Thus, presuming the credibility of this evidence, these VA treatment records indicate a diagnosis of PTSD.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, as new and material evidence has been received, the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. 
§ 3.159(a)(2).  In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Acquired Psychiatric Disorder, to Include PTSD, Depression, and Anxiety

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).   

In order to grant service connection for PTSD to a noncombat Veteran, there must be credible evidence to support his assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

During the pendency of the appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  These new regulations address a claimant's fear of hostile military or terrorist activity.  The old and new regulations are not pertinent to the Veteran's case, however, as the weight of the evidence shows that the Veteran does not meet the criteria for PTSD.  

The Veteran contends that he has a psychiatric disability - PTSD in particular - as a result of his military service.  The record shows that the Veteran alleged two in-service stressor events from his period of service in Vietnam from August 1965 to January 1966.  Specifically, in his PTSD questionnaire response dated in September 2007, he indicated that he was a witness to the death of one of his friends (identified as [J.M.]) who was electrocuted by a power line while they were serving in Vietnam.  During the Board hearing dated in August 2009, he further indicated that he was put on guard post and was afraid for his life.  However, contrary to his September 2007 statement, he testified that he did not witness the electrocution and death of his friend and that he gave the wrong name of his friend to the RO and he could not remember the name.  Elsewhere, in statements from the Veteran he appears to describe other stressors, including exposure to mortar attacks but sufficient details of the stressors are lacking.  The Veteran's inconsistent report on the death of his friend by electrocution renders his recollections of the claimed stressors unreliable and consequently, not credible evidence in favor of the occurrence of the stressors.   

Moreover, the first requirement for any service-connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Wallin v. West, 11 Vet. App. 509, 512 (1998).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In this case, the claims file reveals a history of treatment for various acquired psychiatric disorders, including PTSD and depression.  

However, a comprehensive VA psychiatric examination of June 2010 found that the Veteran does not meet the criteria for a diagnosis of PTSD and instead provided a diagnosis of anxiety disorder not otherwise specified (NOS) as a manifestation of a personality disorder.  In this instance, the Board finds that the June 2010 VA psychiatric examination report is afforded more weight than the VA treatment records showing treatment for PTSD and depression.  This is because the June 2010 report is supported by a very detailed and comprehensive examination, whereas the previous treatment and diagnosis were provided by a nurse practitioner without the benefit of a full psychiatric examination by a psychiatrist or psychologist, as noted by the June 2010 VA examiner.  The June 2010 VA examiner noted that the Veteran was previously examined for PTSD in 2001 and also had been found not to meet the diagnostic criteria for PTSD at the time.  While the Veteran reported to this VA examiner his "feelings of fear" with regard to Vietnam, the examiner nevertheless found the Veteran's psychometric scores and profile to be inconsistent with a stress disorder.  Instead, the June 2010 VA examiner indicated that the Veteran met the criteria for an anxiety disorder NOS.  

Therefore, while there is no diagnosis of PTSD, there is nonetheless competent evidence of a current acquired psychiatric disorder, such that this disorder may be considered for the possibility of service connection on a direct basis. 

Consequently, the determinative issue is whether the Veteran's current acquired psychiatric disorder, diagnosed as anxiety disorder NOS, is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  It is in this respect that the Veteran's claim fails.

The Board recognizes that the Veteran has testified that he experiences crying spells and nightmares as a result of his service in Vietnam.  However, while he is competent as to observable symptoms and credible in his belief that his symptoms are the result of his military service, the Court held that because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).    In this respect, whether the Veteran suffers from chronic mental disability as the result of his military service is a medically complex question and so not as to which his lay observation is competent.  As such, medical evidence is required to demonstrate such a relationship, and the June 2010 VA psychiatric examination provided failed to find such a relationship.

Specifically, the June 2010 VA examiner noted that the Veteran had been previously examined for PTSD in 2001, without a finding that he has this psychiatric disability.  He received psychiatric treatment intermittently from 2006 to 2008 provided by a nurse practitioner, but was never formally evaluated by a psychiatrist or psychologist.  [Indeed, the Board observes that a December 2005 VA outpatient treatment by Dr. F.G. is not an evaluation.]  The examiner noted that over the years the nurse practitioner diagnosed the Veteran with several conditions.  Initially, the nurse diagnosed the Veteran with PTSD based on a clinical interview only.  The examiner noted that unfortunately this diagnosis continued to be in the list of problems in CPRS.  The examiner maintained that the Veteran was never treated for PTSD and never diagnosed with it again.  Rather, later that same year, the same provider changed the diagnosis to depression and by 2008, she was treating the Veteran for chronic anxiety instead.  During the 2010 examination, the examiner further observed that the Veteran reported and exhibited chronic anxiety, complained about pain all over his body, and reported worrying about almost everything.  He reported being tearful when talking about certain memories of Vietnam, particularly about his "inhumane treatment during basic training..." and "pulling guard [duty] alone in country."  He also reported feelings of fear when recalling Vietnam.  Nevertheless, as discussed above, the examiner found that the Veteran's psychometric scores and profile were inconsistent with a stress disorder.  Rather, the Veteran met the criteria for an anxiety disorder NOS, which the examiner opined was not caused by service in Vietnam.  Instead, the examiner found the anxiety to stem from long-standing maladaptive personality traits that limited his ability to negotiate and manage psychosocial stressors.  Based on the Veteran's reports of chronic worry and distress about almost every aspect of his life, and on testing and review of his medical and mental health records, the examiner concluded that the Veteran unconsciously converted psychological distress into physical symptoms, which would explain his record of unexplained headaches, gastrointestinal problems, chronic pain, and bouts of dizziness.  The examiner also indicated that it was quite likely that the Veteran did not adapt well in service.  The examiner noted that the Veteran continued to have a history of difficulty managing stress and that his childhood history suggested a similar pattern.  

Thus, in the VA examiner's expert opinion, the Veteran's anxiety disorder is a manifestation of "longstanding maladaptive personality traits."  Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303 (2011).  Such defects, however, can be subject to superimposed disease or injury, and so if, during an individual's military service, superimposed disease or injury does occur, service connection may indeed be warranted for the resultant disability.  VAOPGCPREC 82-90.  Here, the examiner noted that the Veteran likely did not adapt well in service but did not identify a superimposed injury or disease that resulted in additional disability.  Again, the examiner described that the Veteran suffered from longstanding maladaptive personality traits manifested by anxiety that was not caused by his military service.  

Thus, after considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  The claim for service connection for an acquired psychiatric disorder, including PTSD, depression, and anxiety disorder, must therefore be denied. 


ORDER

New and material evidence having not been received, the claim for service connection for fibromyalgia is not reopened.

New and material evidence having been received, the claim for service connection for PTSD is reopened.

Service connection for an acquired psychiatric disorder, including PTSD, depression, and anxiety disorder, is denied.


REMAND

Kidney problems, claimed as Renal cysts, Peripheral Neuropathy, and Thrombocytopenia and Leucopenia

In the Board's December 2009 Remand, the Board asked that the examiner provide an opinion on whether the Veteran's kidney problems, peripheral neuropathy, and thrombocytopenia and leucopenia were due to in-service herbicide exposure.  In the June 2010 VA examination report, the examiner provided the following:

Regarding relationship of [the Veteran's] conditions to herbicide exposure in the service, the VA has a list of presumptive conditions linked to herbicide exposure and this is set by the VA.  It is not up to individual examiners to add conditions to this list.  The list includes acute and subacute peripheral neuropathy which indicates onset within one year of exposure and resolution of the condition within 2 years.  His clinical picture is not consistent with acute or subacute neuropathy but is rather chronic progressive neuropathy.  Therefore, this condition is not recognized by the VA as being linked to herbicide exposure. . . . Thrombocytopenia and leucopenia . . . are not included in the list of presumptive conditions related to herbicide exposure. . . . Renal cysts . . . are not included in the list of presumptive conditions that are linked to herbicide exposure.  Again, it is not up to the individual examiners to add conditions to this list but these decisions are made by the VA. 

The Board observes that indeed the disorders of kidney problems, claimed as renal cysts, chronic peripheral neuropathy, and thrombocytopenia and leucopenia are not among the enumerated diseases for which VA has established a presumption of service connection based on herbicide exposure.  38 C.F.R. § 3.309(e) (2011).  This was a fact known by the Board at the time of the prior remand.  Rather, the Board developed for nexus opinions in recognition that notwithstanding the fact that the Veteran was not entitled to a regulatory presumption of service connection for a given disability, he was not precluded from establishing service connection, to include as a result of herbicide exposure, on a direct basis under Combee v. Brown, 34 F. 3d. 1039, 1043-1044 (Fed. Cir. 1994).  The sole basis for the VA examiner's opinion that there was no nexus between the claimed disabilities and the Veteran's in-service herbicide exposure was that VA had not established a presumption of service connection for these disabilities.  

In Polovick v. Shinseki, however, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  23 Vet. App. 48, 55 (2009). The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the June 2010 VA opinion is inadequate to the extent that the examiner did not address the question of whether this Veteran's disabilities are due to his in-service herbicide exposure.  Having sought a medical opinion, VA is required to provide an adequate one, or otherwise explain why one is not necessary.  Daves v. Nicholson, 21 Vet.App. 46 (2007).  The Board will seek a new VA opinion.  

Sebaceous cysts

The Board finds that a remand is necessary to clarify the medical opinion provided by June 2010 VA examiner pertaining to the Veteran's claimed sebaceous cysts.

In its previous December 2009 remand, the Board directed the RO to provide the Veteran with a VA examination to determine the etiology of his sebaceous cysts, including whether it was incurred during his military service as due to exposure to herbicides.  In turn, the Veteran was examined in June 2010, at which time the VA examiner erroneously noted a report consisted of the date of July 1, 1963 - a date prior to the Veteran's entry into a period of service from January 1964 to January 1966.  Consequently, the examiner concluded that the Veteran's cyst was known to be present prior to his entrance into military service, and, therefore, would not be considered to be caused by or as a result of his service.  The correct date on the DD Form 220 is July 1, 1967.  The form notes that in April 1967, the Veteran had a cyst infection removed, but that the cyst itself still had to be removed in the future (which occurred in 1990).  This procedure was completed by Dr. Dolman and Dr. Salsman.  The Veteran testified that he was treated for a cyst infection in 1967, following his discharge from military service in 1966, but also claimed that he had the cyst "at discharge" in 1966.  The Veteran's January 1966 separation examination report shows that he denied that he ever had or had now a "tumor, growth, cyst, cancer."  

The Board observes that the examiner's opinion is based on an inaccurate factual predicate and so has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Having sought a medical opinion, VA is required to provide an adequate one, or otherwise explain why one is not necessary.  Daves v. Nicholson, 21 Vet.App. 46 (2007).  The Board will seek a new VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) to determine the nature of any kidney problems, renal cysts, peripheral neuropathy, thrombocytopenia and leucopenia (B12 deficiency), and sebaceous cysts, and to provide an opinion as to their possible relationship to service.  The claims file should be provided to and reviewed by the examiner, and the examination report should reflect that this was done.

After review of the claims file and examination of the Veteran, the examiner should opine as to the following:

Notwithstanding that kidney problems, renal cysts, chronic peripheral neuropathy, thrombocytopenia and leucopenia (B12 deficiency), and sebaceous cysts are not VA recognized presumptive diseases associated with herbicide exposure, in the opinion of the examiner, is it at least as likely as not (50 percent probability or greater) that any such disorders are related to an incident of military service, including herbicide exposure.  (The Agent Orange Updates only provide a general statistical analysis; the examiner must discuss the likelihood that this Veteran's disorders are due to his in-service herbicide exposure).  The Veteran served in the Republic of Vietnam from August 1965 to January 1966 and is presumed to have been exposed to herbicide agents.  The Veteran served on a period of active duty from January 1964 to January 1966 and a period of active duty for training from July 1, 1967 to July 15, 1967.  The date of the DD Form 220 is July 1, 1967.  A supporting rationale for the opinion rendered must be provided.

If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

2.  Thereafter, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


